Citation Nr: 1101111	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include on 
a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for hypertension.  This 
case was previously before the Board in June 2006, at which time 
it was remanded for additional development of the record and to 
ensure due process.  By decision dated February 2008, the Board 
denied service connection for hypertension, to include on a 
secondary basis.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) which, 
by Order dated November 2008, granted a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of This 
Remand.  In a February 2010 decision, the Board again remanded 
the claim for additional development of the record.  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among 
other disabilities, diabetes mellitus and microalbuminuria.

2.  Hypertension was initially documented many years after 
service, and the most competent and probative medical evidence 
fails to link it to service or service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a November 2003 letter, issued prior to the 
rating decision on appeal, and in letters dated May 2004 and July 
2006, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
service connection, to include what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The July 2006 letter also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in October 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private and VA medical records, the reports of VA 
examinations, and the Veteran's testimony at a hearing before the 
undersigned.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

Where a veteran served 90 days or more during a period of war and 
hypertension becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability which 
is aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with 
Allen; however, under the facts of this case, the regulatory 
change does not impact the outcome of the appeal.

The Veteran contends that his hypertension is related to service 
or his service-connected diabetes mellitus.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  When he 
was examined by the VA in December 2003, the Veteran stated he 
was diagnosed with diabetes mellitus in 1998.  He also reported 
he had long-standing hypertension, dating back to the 1980's.  It 
was indicated he was on medication for it.  Blood pressure was 
126/70 on examination.  The pertinent diagnosis was essential 
hypertension.  

VA medical records confirm the Veteran has hypertension.  

The Veteran was again afforded a VA examination in October 2006.  
It was reported diabetes mellitus was diagnosed in 2000, and that 
it was well-controlled.  The Veteran added he was on medication 
for hypertension.  The diagnoses were hypertension and diabetes 
mellitus.  The examiner opined that hypertension was not caused 
by diabetes, but that it was "possibly slightly aggravated if I 
may speculate, the degree of aggravation" 10 to 20 percent as 
the Veteran has protein in his urine, indicating mild kidney 
damage.  It was also noted proteinuria is attributable to both 
hypertension and diabetes.  

Several statements were received from Dr. K.A.D.  In March 2004, 
she related she had treated the Veteran from May 1998 through 
June 2002, and had been seen again in March 2004.  She asserted 
elevated blood pressure was discovered during the Veteran's 
initial visit in May 1998.  She noted the Veteran's complaints at 
that time were of pressure sensation and balance disturbance.  
She pointed out the Veteran had no previous history of 
hypertension until the May 1998 visit.  The physician concluded 
that with his added diagnoses of hypertension and diabetes 
mellitus, Type II, she believed the Veteran might very well have 
had a metabolic syndrome as far back as 1998.  

Dr. D. claimed in November 2009 that the Veteran had had diabetes 
for more than ten years.  She observed diabetes carries a higher 
risk of hypertension and other medical problems.  She stated the 
Veteran's diabetes more likely than not had aggravated and 
permanently worsened his hypertension.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records are negative for 
complaints or findings pertaining to hypertension.  The Veteran 
completed a medical history in conjunction with dental treatment 
in August 1971, several months prior to his separation from 
service.  He denied having high blood pressure.  

His main argument, however, is that his service-connected 
diabetes mellitus either caused or aggravated his hypertension.  
During the June 2005 hearing before the undersigned, the Veteran 
testified his hypertension has been worse since he was diagnosed 
with diabetes mellitus.  He claims his medication for 
hypertension has increased.  

VA examinations for diabetes mellitus and hypertension were 
conducted in May 2008.  The Veteran noted his sugar was high in 
the early 2000's, and was diet controlled.  He indicated he was 
not diabetic until 2005, when he was placed on medication for 
diabetes mellitus.  The examiner noted cardiovascular disease was 
a possible condition related to diabetes, and stated the Veteran 
had essential hypertension.  He added that hypertension was not a 
complication of diabetes, and observed that hypertension had 
predated the onset of diabetes mellitus.  The examiner also 
concluded hypertension was not worsened or increased by diabetes.  

The Veteran was most recently examined by VA in June 2010.  The 
examiner stated she reviewed the claims folder.  She related that 
the file revealed hypertension was diagnosed in 1998, and 
diabetes mellitus in the early 2000's.  An examination 
demonstrated blood pressure readings were 180/94, 168/96, and 
172/100.  The assessment was essential hypertension.  The 
examiner concluded it was less likely than not that the Veteran's 
diabetes caused his hypertension.  She referred to the November 
2009 letter from Dr. D.  The VA physician pointed out that the 
Veteran's microalbuminuria and dipstick 1+ proteinuria might be 
secondary to hypertension and/or his diabetes, and that it was 
impossible to determine a percentage of blame for each.  She 
noted both hypertension and diabetes can individually be 
associated with this finding.  She concluded that given that his 
creatinine was normal and the examination showed no signs of 
volume overload, it was less likely than not that the Veteran's 
diabetes or microalbuminuria had worsened or aggravated his 
hypertension.  She added that the Veteran's blood pressure 
readings on her examination were much higher and she suspected he 
had not taken his medications that morning.

Upon review of the record, the Board notes that there are medical 
opinions both in favor of and against the claim.  An evaluation 
of the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to be 
attached to such opinions are within the providence of the Board 
as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  In this case, the Board finds the opinion of 
the 2010 VA examiner to be entitled to the greatest probative 
weight.  

The Board notes the opinion of Dr. D. stated that diabetes 
carries a risk of hypertension as well as other medical problems 
and that the Veteran's diabetes more likely than not has 
aggravated and permanently worsened his hypertension.  However, 
no rationale for that opinion was provided, nor were any physical 
examination findings mentioned at that time.  As such, the 
opinion is entitled to less probative weight.  

The opinion rendered by the October 2006 VA examiner provided a 
conclusion phrased in terms of a possibility.  Such opinions are 
speculative, using terminology such as "could" and are of 
little probative value.  See Polovick v. Shinseki, 23 Vet. App. 
48, 54 (2009) (holding that a doctor's statement that a veteran's 
brain tumor "may well be" connected to Agent Orange exposure 
was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that the use of the term "could," without other 
rationale or supporting data, is speculative); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (noting that the use of the phrase 
"could not rule out" was too speculative to establish medical 
nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that medical opinions are speculative and of little or no 
probative value when a physician makes equivocal findings such as 
"the veteran's death may or may not have been averted").  
Indeed, in the Joint Motion noted in the Introduction, it was 
concluded that the 2006 examiner's findings as to aggravation 
were "confusing and speculative."  

Conversely, the opinion from the June 2010 VA examiner that the 
Veteran's hypertension was less likely than not aggravated by his 
diabetes and microalbuminuria was rendered following examination 
of the Veteran and 
review of the claims file.  Importantly, the examiner 
specifically cited to laboratory findings as the basis for the 
conclusion.  Thus, this opinion was rendered following review of 
clinical history and current examination of the Veteran, and 
provided a rationale based upon objective data.  Accordingly, the 
Board attaches greatest weight to this opinion, and concludes 
that the evidence against the Veteran's claim is of greater 
probative value than the evidence in favor of the claim.  

To the extent the Veteran contends his condition is related to 
service or his service connected diabetes and microalbuminuria, 
the Board finds the medical evidence of record to be more 
competent and probative of such a relationship than the Veteran's 
lay contention, as the etiology of hypertension requires medical 
expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  

As to the claim that his hypertension is related to Agent Orange 
exposure, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  
A veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  Hypertension is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary 
has not determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the exposure 
of humans to an herbicide agent and the occurrence of 
hypertension in humans.  See 38 C.F.R. § 3.309(e) (2010).

Because the most probative evidence fails to establish 
hypertension was present 
during service or within one year thereafter, or that it was 
caused or aggravated 
by the Veteran's service-connected diabetes mellitus or 
microalbuminuria, the preponderance of the evidence is against 
the claim and service connection is denied.   

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for hypertension, to include on a secondary 
basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


